DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-5 in the reply filed on August 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As to claims 2 and 5, “the sloping lower portion” lacks antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  All of the limitations of claim 4 appear to already be present in the last six lines of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mathon (US 20180370082) in view of Serrell (US 2,683,912).
As to claims 1 and 4, Mathon teaches a mandrel (120) with an annular wall (121) capable of supporting a fibrous preform, and a plurality of angular sector counter-mold sections (130) assembled on the mandrel for pressing the preform.  Mathon teaches each angular sector comprising an annular base extending between first and second longitudinal edges and between first and second lateral edges in a circumferential direction (Figs. 2, 3, and 5).  Mathon teaches the edges having the same extent.
Mathon is silent to a protruding lower portion forming a first nonzero angle relative to a radial direction on the first lateral edge of an angular sector and a recessed lower portion forming a second nonzero angle relative to the radial direction on the second lateral edge of an angular sector. 
Serrell teaches an apparatus for molding the outer surface of an annular article with a joint in the mold.  The Serrell mold shows the claimed protruding lower portion of a mold forming a nonzero angle relative to the radial direction and a recessed lower portion of a mold forming a nonzero angle relative to the radial direction.  See the annotated portion of Serrell’s Fig. 4 below.

    PNG
    media_image1.png
    462
    577
    media_image1.png
    Greyscale

In the combination, one of ordinary skill in the art would have recognized that each joint between angular segments in Mathon could be provided with the configuration shown by Serrell.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Serrell joint configuration into Mathon because (a) one would recognize that Mathon provides a joint between mold portions, and would have recognized that the Serrell joint configuration would be an obvious interchangeable substitute, or alternatively, (b) one would have recognized that the Serrell joint configuration would improve the seal at the joint and provide for an improved mold. 
As to claim 3, in the combination of Serrell with Mathon, Mathon provides angular sectors and Serrell provides the joint configuration.  The Serrell joint configuration provides a first lateral face inherently or obviously parallel to the radial direction and a second lateral face inherently or obviously parallel to the radial direction.  See the annotated portion of Serrell’s Fig. 4 below.  These lateral faces are interpreted to be present “in the continuation” of their respective lateral edges.  

    PNG
    media_image2.png
    497
    577
    media_image2.png
    Greyscale

As to claim 5, while Mathon and Serrell do not appear to specifically teach any particular angle, one of ordinary skill in the art would have selected and optimized the angle of the Serrell seal and arrived at the claimed range in an effort to provide an optimum seal preventing leakage of the molded material through the seal.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mathon (US 20180370082) in view of Serrell (US 2,683,912), and further in view of Spivy (US 4,754,543).  Mathon and Serrell teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 2, Mathon and Serrell collectively provide annular sectors with first and second lateral edges including a protruding lower portion at a nonzero angle to the radial direction of the first edge and a recessed lower portion at a nonzero angle to the radial direction of the second edge, but the references are silent to the cooperating teeth on adjacent edges.
Spivy teaches that a first and second plurality of cooperating teeth (Figs. 1-2, item 37) can be provided on adjacent sectors of an annular base in order to allow for expansion.
It would have been prima facie obvious to incorporate the Spivy teeth onto the cooperating edges of the annular sectors in the modified Marathon device in order to maintain sealing despite expansion or separation of mold angular sectors.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742